United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
K.T., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Louisville, KY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 21-1004
Issued: January 31, 2022

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
JANICE B. ASKIN, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On June 21, 2021 appellant filed a timely appeal from a March 29, 2021 merit decision of
the Office of Workers’ Compensation Programs (OWCP). 1 Pursuant to the Federal Employees’
Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUE
The issue is whether appellant has met her burden of proof to establish a medical condition
causally related to the accepted factors of her federal employment.

1
The Board notes that, following the March 29, 2021 decision, OWCP received additional evidence. However, the
Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record that
was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the Board
for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this additional
evidence for the first time on appeal. Id.
2

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On January 12, 2021 appellant, then a 51-year-old rural carrier, filed an occupational
disease claim (Form CA-2) alleging that she injured her right elbow due to factors of her federal
employment, including repetitively opening boxes and pulling the emergency brake and opening
the door of her long life vehicle (LLV). She noted that she first became aware of her condition on
December 28, 2020 and its relationship to her federal employment on December 29, 2020.
Appellant stopped work on December 29, 2020.
In a return to work form dated December 29, 2020, Kendall Wasz, a physician assistant,
indicated that appellant was seen in her office on that date and noted that she could return to work
on January 3, 2021. In a separate form dated January 11, 2021, she recommended that appellant
remain out of work until January 25, 2021.
In a January 15, 2021 development letter, OWCP informed appellant that the evidence of
record was insufficient to establish her claim. It advised her of the type of factual and medical
evidence needed and requested a narrative medical report from her treating physician containing a
detailed description of findings and a diagnosis, explaining how her work duties caused or
aggravated a medical condition. OWCP afforded appellant 30 days to submit the necessary
evidence.
OWCP thereafter received physical therapy notes dated January 15 through February 24,
2021 which indicated that appellant related complaints of sharp pain in her right wrist, hand, and
elbow, which she attributed to overuse at work in December 2020. The notes contained a diagnosis
of lateral epicondylitis of the right elbow.
In a follow-up note dated February 4, 2021, Ms. Wasz noted that appellant related ongoing
right elbow pain. She performed a physical examination of the right elbow and administered a
steroid injection. In a work excuse note of even date, Ms. Wasz recommended appellant remain
out of work until February 22, 2021.
By decision dated March 29, 2021, OWCP denied appellant’s occupational disease claim,
finding that the evidence of record was insufficient to establish that her diagnosed conditions were
causally related to the accepted factors of her federal employment. Consequently, it found that
she had not met the requirements to establish an injury as defined by FECA.
LEGAL PRECEDENT
An employee seeking benefits under FECA 3 has the burden of proof to establish the
essential elements of his or her claim, including that the individual is an employee of the United
States within the meaning of FECA, that the claim was timely filed within the applicable time
limitation of FECA, 4 that an injury was sustained in the performance of duty as alleged, and that
3

Id.

4

F.H., Docket No. 18-0869 (issued January 29, 2020); J.P., Docket No. 19-0129 (issued April 26, 2019); Joe D.
Cameron, 41 ECAB 153 (1989).

2

any disability or medical condition for which compensation is claimed is causally related to the
employment injury. 5 These are the essential elements of each and every compensation claim,
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.6
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, an employee must submit the following: (1) a factual statement identifying
employment factors alleged to have caused or contributed to the presence or occurrence o f the
disease or condition; (2) medical evidence establishing the presence or existence of the disease or
condition for which compensation is claimed; and (3) medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the employee. 7
The medical evidence required to establish causal relationship between a claimed specific
condition and an employment incident is rationalized medical opinion evidence.8 A physician’s
opinion on whether there is causal relationship between the diagnosed condition and the implicated
employment duties must be based on a complete factual and medical background. 9 Additionally,
the physician’s opinion must be expressed in terms of a reasonable degree of medical certainty,
and must be supported by medical rationale, explaining the nature of the relationship between the
diagnosed condition and the specific employment factors identified by the claimant. 10
ANALYSIS
The Board finds that appellant has not met her burden of proof to e stablish a medical
condition causally related to the accepted factors of her federal employment.
In support of her claim, appellant submitted various work excuse notes, reports by
Ms. Wasz, a physician assistant, and various physical therapy records. Certain healthcare
providers such as physician assistants, physical therapists, nurse practitioners, and social workers

5

L.C., Docket No. 19-1301 (issued January 29, 2020); J.H., Docket No. 18-1637 (issued January 29, 2020);
James E. Chadden, Sr., 40 ECAB 312 (1988).
6

P.A., Docket No. 18-0559 (issued January 29, 2020); K.M., Docket No. 15-1660 (issued September 16, 2016);
Delores C. Ellyett, 41 ECAB 992 (1990).
7

P.L., Docket No. 19-1750 (issued March 26, 2020); R.G., Docket No. 19-0233 (issued July 16, 2019); L.M.,
Docket No. 13-1402 (issued February 7, 2014); Dolores C. Ellyett, id.
8

S.S., Docket No. 19-0688 (issued January 24, 2020); A.M., Docket No. 18-1748 (issued April 24, 2019); Robert G.
Morris, 48 ECAB 238 (1996).
9

C.F., Docket No. 18-0791 (issued February 26, 2019); Jacqueline M. Nixon-Steward, 52 ECAB 140 (2000).

10

A.M., Docket No. 18-0562 (issued January 23, 2020); Leslie C. Moore, 52 ECAB 132 (2000).

3

are not considered “physician[s]” as defined under FECA. 11 Consequently, their medical findings
and/or opinions will not suffice for purposes of establishing entitlement to FECA benefits.12
The Board finds that the medical evidence of record does not contain a medical diagnosis
from a qualified physician in connection with the accepted factors of appellant’s federal
employment. Consequently, she has not met her burden of proof to establish that she sustained a
medical condition causally related to the accepted employment factors.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish a medical
condition causally related to the accepted factors of her federal employment.

11

Section 8101(2) provides that under FECA the term physician includes surgeons, podiatrists, dentists, clinical
psychologists, optometrists, chiropractors, and osteopathic practitioners within the scope of their practice as defined
by the a pplicable state law. 5 U.S.C. § 8101(2); 20 C.F.R. § 10.5(t). See Federal (FECA) Procedure Manual, Part 2
Claims, Causal Relationship, Chapter 2.805.3a(1) (January 2013); David P. Sawchuk, 57 ECAB 316, 320 n.11 (2006)
(lay individuals such as physician assistants, nurses, and physical therapists are not competent to render a medical
opinion under FECA); see also R.L., Docket No. 19-0440 (issued July 8, 2019) (nurse practitioners and physical
therapists are not considered physicians under FECA).
12

D.P., Docket No. 19-1295 (issued March 16, 2020); G.S., Docket No. 18-1696 (issued March 26, 2019); see
M.M., Docket No. 17-1641 (issued February 15, 2018); K.J., Docket No. 16-1805 (issued February 23, 2018);
David P. Sawchuk, id.

4

ORDER
IT IS HEREBY ORDERED THAT the March 29, 2021 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: January 31, 2022
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

5

